        Case 3:19-cv-01502-RAM Document 34 Filed 02/18/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 LUZ MEDINA-CARMONA,

         Plaintiff

              v.                                 CIVIL NO. 19-1502(RAM)

 XLD INVESTMENTS (PUERTO RICO),
 LLC d/b/a/ San Juan Marriott
 Resort   &    Stellaris    Casino;
 MARRIOTT     P.R.       MANAGEMENT
 CORPORATION   d/b/a/    San   Juan
 Marriott Resort & Stellaris
 Casino

         Defendants


                               OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending       before    the   court    is   codefendant   Marriott       P.R.

Management Corporation d/b/a/ San Juan Marriott Resort & Stellaris

Casino’s (“Marriot” or “Defendant”) Motion to Dismiss under Rule

12(b)(6) requesting that the Court dismiss Plaintiff’s retaliation

claim for failing to exhaust administrative remedies as required

by Title VII. (Docket No. 9). Marriot contends that plaintiff Luz

Medina-Carmona      (“Medina”      or    “Plaintiff”)   did    not    amend    her

original Equal Employment Opportunity Commission (EEOC) charge,

which   exclusively         alleged     gender   discrimination,     to   include

retaliation nor did she file a new retaliation claim prior to her

lawsuit. Id. at 5-6.

     In her Opposition to Motion to Dismiss under Fed. R. Civ. P.
       Case 3:19-cv-01502-RAM Document 34 Filed 02/18/20 Page 2 of 5
Civil No. 19-1502 (RAM)                                                               2


12(b)(6), Medina posits that under Clockedile v. New Hampshire

Dep't of Corrections, 245 F.3d 1, 5-6 (1st Cir. 2001), when the

retaliation    is    reasonably      related    to     and    grows    out    of    the

discrimination       claim      previously     filed    with     the      EEOC,     the

retaliation claim is preserved and the employee does not need to

file an additional relation charge nor amend their discrimination

charge. (Docket No. 16 at 4-5). Plaintiff alleges that Marriot

retaliated against her because she filed a gender discrimination

claim, thus Clockedile applies.1 Id. at 2-3. Moreover, Medina

informed the Court that although she did not file a separate

retaliation    claim,     she    notified    Marriot     via    letter       that   she

considered their actions to be retaliatory. Id. at 3.

     Marriot filed a Reply to Plaintiff’s Opposition asserting

that this District explicitly rejected Clockedile in light of the

subsequent Supreme Court case National Railroad Passenger Corp. v.

Morgan, 536 US 101 (2002). (Docket No. 22 at 2-4). Defendant also

maintains that the letter is an insufficient notification as it

was not a charge under oath or affirmation as required by Title

VII. Id. at 4-5.

     Contrary       to   Defendant’s    arguments,           Clockedile      was    not

overruled by Morgan. Furthermore, both the First Circuit and the

District of Puerto Rico have continued to apply Clockedile in


1 It’s worth noting that the alleged retaliatory act occurred on October 31,
2018, i.e. after Medina filed her gender discrimination claim with the EEOC on
April 10, 2018. (Docket No. 1 ¶ 5).
      Case 3:19-cv-01502-RAM Document 34 Filed 02/18/20 Page 3 of 5
Civil No. 19-1502 (RAM)                                                     3


subsequent cases.

     The distinction between Clockedile and Morgan lies in their

operative facts. To understand both cases, it is important to note

that Title VII requires that employees file their administrative

charge with the EEOC, or the applicable local agency, within one

hundred eighty (180) or three hundred (300) days after the alleged

unlawful employment action occurred (the “statutory period”). 42

U.S.C.A. § Section 2000(e)-5(e)(1).

     In Clockedile, the First Circuit considered whether a lawsuit

following an EEOC discrimination complaint can include a claim of

retaliation that occurred after the EEOC charge was filed and that

was not made to the agency. Clockedile, 245 F.3d at 4. The Circuit

found that “retaliation claims are preserved so long as the

retaliation    is   reasonably   related    to   and   grows   out   of   the

discrimination complained of to the agency—e.g., the retaliation

is for filing the agency complaint itself.” Id. at 6. Thus, in

analogous cases, employees do not need to file an additional EEOC

charge for retaliation within the statutory period in order to

include retaliation as a claim in their Title VII lawsuit.

     On the other hand, the following year, the Supreme Court in

Morgan examined discriminatory practices that occurred before the

employee filed an EEOC charge and outside of the statutory period.

Morgan, 536 U.S. at 104-105. In this case, the employee had

allegedly     experienced   a    racially   hostile     work   environment
        Case 3:19-cv-01502-RAM Document 34 Filed 02/18/20 Page 4 of 5
Civil No. 19-1502 (RAM)                                                       4


throughout his employment and eventually filed an EEOC complaint.

Id. In his lawsuit, he sought to recover damages for all discrete

acts   of   discrimination     and    retaliation,     including    those   that

occurred before the statutory period, i.e. more than three hundred

days prior to his EEOC charge. Id. at 105-106. The Court held that

despite being related to the incidents for which the EEOC charge

was    timely   filed,   the      discrete    acts    of   discrimination    or

retaliation that occurred outside of the statutory period were

time barred and thus not actionable. Id. at 115.

       In   short,   Clockedile      found   that   retaliatory    events   that

occurred after an EEOC claim were actionable without an additional

administrative charge, while Morgan ruled that events outside of

the statutory period before the EEOC charge was filed were not.

These holdings are not mutually exclusive.

       Accordingly, the First Circuit has reaffirmed the validity of

Clockedile. Specifically, the First Circuit found that “a claim of

retaliation for filing an administrative charge with the EEOC is

one of the narrow exceptions to the normal rule of exhaustion of

administrative remedies.” Franceschi v. U.S. Dep't of Veterans

Affairs, 514 F.3d 81, 86 (1st Cir. 2008). Thus, under Clockedile,

a retaliation claim “may ordinarily be bootstrapped onto the other

Title VII claim or claims arising out of the administrative charge

and considered by the district court, even though it has not been

put through the administrative process.” Id. See also Garayalde-
      Case 3:19-cv-01502-RAM Document 34 Filed 02/18/20 Page 5 of 5
Civil No. 19-1502 (RAM)                                                           5


Ríos v. Municipality of Carolina, 747 F. 3d 15, 22 n.7 (1st Cir.

2014) (“The R & R correctly stated that a separate retaliation

charge need not be filed with the EEOC to exhaust administrative

remedies”); Jorge v. Rumsfeld, 404 F. 3d 556, 565 (1st Cir. 2005)

(applying Clockedile by analogy).

     Moreover, this District has explicitly held that “Clockedile

is unaffected by Morgan” and thus “remains good law.” Ortiz-Mejia

v. Municipality of San Juan, 2017 WL 2929465, at *4 (D.P.R. 2017).

See also Montalvo-Figueroa v. DNA Auto Corp., 2019 WL 5704798, at

*13 (D.P.R. 2019) (stating that the case law regarding post-charge

retaliation   claims    was    “settled”      by    Clockedile).    Contrary     to

Defendant’s   allegations,         the    opinion   Gabriel-Yambo     v.    Centro

Médico del Turabo, does not state that Clockedile was overruled by

Morgan. The Court merely clarified that the Clockedile exception

applies    only   to   post-charge        retaliation      claims   and    not   to

discrimination    claims.     Gabriel-Yambo,        2015    WL   7428562    at   *4

(D.P.R. 2015).

     In light of the above, Marriot’s Motion to Dismiss under Rule

12(b)(6)   (Docket     No.    9)    requesting      that   the   Court     dismiss

Plaintiff’s retaliation claim is DENIED.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico this 18th day of February 2020.

                                         S/ RAÚL M. ARIAS-MARXUACH
                                         United States District Judge
